DETAILED ACTION
This office action is in response to communications filed on January 19th, 2021. Claim 1-19 have been examined in this application. The Information Disclosure Statement (IDS) filed on October 20th, 2020 has been acknowledged.
Priority
This application claims priority to and is a continuation of U.S. Patent Application No. 14/824,544, filed August 12, 2015, the disclosure of which is fully incorporated by reference. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged (See 37 CFR 1.78, and MPEP § 211 et seq.).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 18-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 18, and 27-28, U.S. Patent No. 10425777. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the 
For reference, the following table matches the narrower limitations of method claim 1 of the patented parent application no. 14,824,544 (Pat. 10425777) with the similar limitations of method claim of current child Application No. 16,530,399:
Claim 1 of Patented Application 10425777
Claim 1 of Application 16,530,399
A system for communicating a message in response to placement of a product within a receptacle, the system comprising:
A system for communicating a message in response to placement of a product proximate to a mobile electronic device, the system comprising: 
a receptacle configured to receive a packaged product, the receptacle comprising: a sensor configured to extract information from a token that 

and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the receptacle, a transmitter, and programming instructions comprising an installed application that is configured to cause the processor to:
and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to:
detect the signal, analyze the signal and extract the information from the signal, retrieve user information for a user who is associated with the installed application, 
generate a message that corresponds to the extracted information, and cause the transmitter of the mobile electronic device to send the message via a wireless communication protocol, wherein:
detect the signal, analyze the signal and extract token information from the signal, retrieve user information for a user who is associated with the mobile electronic device, 
generate a message that corresponds to the extracted information, and cause the transmitter of the mobile electronic device to send the message via a wireless communication protocol.
the receptacle comprises a beverage holder, the packaged product comprises a beverage container on which the token is applied, and the range of the sensor comprises an interior of the receptacle so that the sensor reads the token when the beverage container is placed in the beverage holder.




Claim Rejections - 35 USC § 112 (First Paragraph)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims were amended to include the following limitations: 
	Independent Claims 1 and 12: 
“detect the signal, analyze the signal and extract token information from the signal, retrieve user information for a user who is associated with the mobile electronic device” (Claims detect the signal, analyze the signal and extract token information from the signal, retrieve user information for a user who is associated with the mobile electronic device)
Applicants’ original disclosure suggests at [0044], “the receptacle may continuously transmit information that a mobile device may detect and receive when it is within the communications range” 
Thus the disclosure, however, never suggests how the system is detect the signal, analyze the signal and extract token information from the signal, retrieve user information for a user who is associated with the mobile electronic device is performed. The specification narrates that the receptacle may continuously transmit information that a mobile device may detect and receive when it is within the communications range but doesn’t provide any algorithm on how the receptacle may transmit information and mobile device may be detected is being performed. 
The Applicant’s mere ipsis verbis reiteration of the claims language does not reasonably convey to those skilled in the art that the inventor had possession of the claimed subject matter. detect the signal, analyze the signal and extract token information from the signal, retrieve user information for a user who is associated with the mobile electronic device with anything resembling an algorithm or step-by-step instructions.
	When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.. See MPEP § 2161.01(I).
Therefore the claims are rejected under 112 1st paragraph as failing to comply with the written description requirement as applicant is only entitled to claim the invention the Applicant possessed and disclosed at the time of invention. Hence, claims 1-19 are rejected under 35 . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-11 is/are drawn to system claims (i.e., a manufacture) and Claims 12-19 is/are drawn to method claims (i.e., a process). As such, claims 1-19 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Claim 1: A system for communicating a message in response to placement of a product proximate to a mobile electronic device, the system comprising: 
a product package comprising a token that includes a power source and a wireless transmitter; 
and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package, a transmitter, 
and programming instructions configured to cause the processor to: detect the signal, analyze the signal and extract token information from the signal, 
mobile electronic device, 
generate a message that corresponds to the extracted information, 
and cause the transmitter of the mobile electronic device to send the message via a wireless communication protocol.
The claimed invention is directed to communicating a message to user based on received and detected signal via wireless communication protocol. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the advertising, marketing or sales activities or behaviors, then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. 
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 12 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) recite the additional elements/limitations of
“A system … to a mobile electronic device, the system comprising: 
a product package comprising a token that includes a power source and a wireless transmitter; 
and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver … wireless transmitter of the product package, a transmitter, 
and programming instructions configured to cause the processor to: … mobile electronic device, … transmitter of the mobile electronic device to send the message via a wireless communication protocol” (Claims 1 and 6)
The claim(s) recite the additional elements/limitations of “A system … to a mobile electronic device, the system comprising: a product package comprising a token that includes a power source and a wireless transmitter; and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver … wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to: … mobile electronic device, … transmitter of the mobile electronic device to send the message via a wireless communication protocol” (Claims 1 and 12), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the see MPEP 2106.05(f)).
The recited additional element(s) of “A system … to a mobile electronic device, the system comprising: a product package comprising a token that includes a power source and a wireless transmitter; and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver … wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to: … mobile electronic device, … transmitter of the mobile electronic device to send the message via a wireless communication protocol” (Claims 1 and 12), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receiving, analyzing information and communicating information). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional element(s) of “extract token information from the signal, retrieve user information for a user … send the message via a wireless communication protocol” (Claims 1 and 12), is additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-11 and 13-19 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions of “A system … to a mobile electronic device, the system comprising: a product package comprising a token that includes a power source and a wireless transmitter; and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver … wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to: … mobile electronic device, … transmitter of the mobile electronic device to send the message via a wireless communication protocol” (Claims 1 and 12), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
The recited additional element(s) of “A system … to a mobile electronic device, the system comprising: a product package comprising a token that includes a power source and a wireless transmitter; and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver … wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to: … mobile electronic device, … transmitter of the mobile electronic device to send the message via a wireless communication protocol” (Claims 1 and 12), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)). 
The recited additional element(s) of “extract token information from the signal, retrieve user information for a user … send the message via a wireless communication protocol” (Claims 1 and 12), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising/marketing. These limitations therefore do not qualify as “significantly more”. (See MPEP 2106.05(d)). This conclusion is based on a factual determination.  
The determination that these functions are conventional/generic computer functions is demonstrated by Applicant’s own disclosure [0065], “Examples of communication ports may include, without limitation, transmitter components, receiver components, antenna, NFC tags, Bluetooth tags, and other similar components. A communication port 540 may be attached to a communications network, such as the Internet or an intranet …” Thus the Supreme Court has held that “appending conventional steps, specified at a high level of generality” is not “enough” to supply an “inventive concept.” Alice Corp., slip op. at 12 (quoting Mayo, slip op. at 14, 8, 3). wireless communication protocol, is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data” by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; or “Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-11 and 13-19 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further 
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, 7, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”).
Claims 1 and 12, Haugarth discloses, system for communicating a message in response to placement of a product proximate to a mobile electronic device, the system comprising (“Through network interfaces 162 and communication networks 150, targeted marketing and/or advertising campaigns could use a variety of channels for delivering highly targeted marketing messages, including reaching customers on their mobile devices 122 and/or on digital displays 140 located in targeting zones 110. Content displayed in those campaigns and could be related to specific products in which the customer has demonstrated an interest and/or has purchased”) (0039):
and a wireless transmitter (wireless transmitter is associated with beacon) (“beacons 120, which are communication devices capable of transmitting signals to and/or receiving signals from mobile devices 122”) (0024);
and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to (the underline limitation is taught by Wittek, however it is very well known from Haugarth para. 0020, one or more broadcasting devices that includes RFID, beacons, Bluetooth, etc. can transmit signals that are configured to be received by mobile devices, i.e. wireless receiver associated with Mobile devices) (“Mobile devices 122 are programmable to detect and receive these beacon signals and to transmit signals back to beacons 120 and/or data processing system 160”) (0025):
detect the signal, analyze the signal and extract token information from the signal (“a processor to encode detected RFID tag details directly into beacon signals transmitted by the broadcasting device. The mobile device then transfers this RFID data and beacon signal data back to the data processing system, which is operative to extract and pair the RFID tag movement event and customer identification details” and “CRM engine 176 executed by processor 164 uses the aforementioned conversion table to extract RFID tag 132 information from the beacon (e.g., iBeacon.TM. or other beacon protocol) major and minor values and extract location information related to the beacon location, for example by using the beacon's MAC address that was previously registered to a tracking zone 110. As a result, when paired with the corresponding registered mobile account ID in the customer database 178, beacon event data 174 links specific customers to RFID tags 132, and thus interaction with specific products, in a specific tracking zone 110 at a specific point in time”) (0021 and 0038),
retrieve user information for a user who is associated with the mobile electronic device (“Data storage 170 illustratively further includes customer databases 178, which includes information regarding potential, current and/or former customers of the organization. Information stored in customer databases 178 includes all available information related to and “The software is executed by processor(s) of the mobile device 122 to passively send signals, which are configured for receipt by beacons 120 inside of tracking zones 110, that contain a unique mobile ID, which has been registered in customer database 178”) (0031 and 0044)
generate a message that corresponds to the extracted information (“targeted marketing and/or advertising campaigns could use a variety of channels for delivering highly targeted marketing messages, including reaching customers on their mobile devices 122 and/or on digital displays 140 located in targeting zones 110. Content displayed in those campaigns and could be related to specific products in which the customer has demonstrated an interest and/or has purchased”) (0039), 
and cause the transmitter of the mobile electronic device to send the message via a wireless communication protocol (Under BRI, mobile device communicates with other devices that sends information i.e. messages) (“the mobile device communicates with the data processor using short-range or medium-range wireless communication, such as Bluetooth technology and/or Apple's iBeacon.TM. technology for example, although other suitable communication technology may be used”) (0019-0020).
Haugarth specifically doesn’t disclose, a product package comprising a token that includes a power source and that is operable to detect a signal emitted by the wireless transmitter of the product package, however Wittek discloses, a product package comprising a token that includes a power source (i.e. a token is associated with active RFID with a battery) (“products 
that is operable to detect a signal emitted by the wireless transmitter of the product package (i.e. electronic identification module comprise of any, an electronic Radio Frequency Identification Device (RFID) tag, a security chip, or other electronic means which may be used to uniquely identify and is attached on a product to detect electronic device such as mobile device to receive the transmitted signal by an electronic identification module) (“the user's smart phone may be adapted to detect whether or not a reusable coffee cup is within its vicinity using an electronic identification module sensor”) (0049).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a mobile electronic device comprising a processor, a wireless receiver that is operable to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, a product package comprising a token that includes a power source and that is operable to detect a signal emitted by the wireless transmitter of the product package, as taught by Wittek for the purpose to associate an RFID tag with a user through the user's communication device, the retail store may then track the identity of the individual coming into the store based on the RFID tag.
Further, the additional limitation from Method Claim 12, 
Haugarth discloses, reading, using a sensor of the mobile electronic device (“the mobile device 122 broadcasts its identity to a sensor, which allows a computer system to match customers to RFID tags detected in the same area at the same time”) (0042).
Haugarth specifically doesn’t disclose, information from a token printed on a product package of the product, however Wittek discloses, information from a token printed on a product package of the product (i.e. a token is associated with electronic identification module  that is attached to a product) (“an electronic identification module which may be attached to or embedded within a reusable container or carry product”) (0007).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a mobile electronic device comprising a processor, a wireless receiver that is operable to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, information from a token printed on a product package of the product, as taught by Wittek for the purpose to associate an RFID tag with a user through the user's communication device, the retail store may then track the identity of the individual coming into the store based on the RFID tag.

Claims 3 and 14, Haugarth discloses, wherein: the mobile electronic device also comprises a geographic location sensor (i.e. mobile device includes GPS coordinates i.e. smart phone includes geographic location sensor to collect GPS coordinate data) (“Mobile device data 173 includes mobile device location data, customer identity data, mobile account ID, signal strength data, time stamp information, and in some embodiments, beacon event data 174. In the illustrated embodiment, beacon event data 174 consists of records for each contact made between a beacon 120 and a properly configured mobile device 122, with details of customer and/or device identity stored, such as mobile account ID, along with time stamp, signal strength and location data, such as GPS coordinates, beacon MAC address and tracking zone 110 ID, associated with the contact”) (0030, 0022);
and the instructions to generate the message also comprise causing the message to include a geographic location information detected by the geographic location sensor for a time at which the electronic device detected the signal from the product package (“Mobile device data 173 includes mobile device location data, customer identity data, mobile account ID, signal strength data, time stamp information, and in some embodiments, beacon event data 174. In the illustrated embodiment, beacon event data 174 consists of records for each contact made between a beacon 120 and a properly configured mobile device 122, with details of customer and/or device identity stored, such as mobile account ID, along with time stamp, signal strength and location data, such as GPS coordinates, beacon MAC address and tracking zone 110 ID, associated with the contact”) (0030, 0022).

Claims 5 and 16, Haugarth discloses, further comprising additional instructions that are configured to cause the processor of the mobile electronic device to: receive, in response to the sent message, a marketing communication (“one or more digital displays 140, such as an LCD screen, capable of displaying marketing messages” and “targeted marketing and/or advertising campaigns, including campaigns displayed on customer mobile devices 122, such as push notifications, or campaigns displayed on digital displays 140”) (0024 and 0031);
and present, on a display of the mobile electronic device, the marketing communication to the user (“campaigns displayed on digital displays”) (0031).

Claims 7, Haugarth discloses, wherein the marketing communication comprises a product mapping database comprising information relating to at least one of the following: a plurality of users associated with the product, one or more products purchased by the user in a time period, or one or more products purchased by the user in a geographical location (“Information stored in customer databases 178 includes all available information related to individual customers, including a unique client ID, online account ID, mobile account ID, name, gender, age, mobile device type, mobile phone number, email address, social media accounts, purchase history, marketing segment info, etc.” and “Content displayed in those campaigns and could be related to specific products in which the customer has demonstrated an interest and/or has purchased”) (0031 and 0039, 0030).

Claims 2, 6, 13, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”) in view of US Pub. 20090084850 (“Silverbrook”).
Claims 2 and 13, Haugarth discloses, wherein the instructions to generate the message that corresponds to the extracted information comprise instructions to (“targeted marketing and/or advertising campaigns could use a variety of channels for delivering highly targeted marketing messages, including reaching customers on their mobile devices 122 and/or on digital displays 140 located in targeting zones 110. Content displayed in those campaigns and could be related to specific products in which the customer has demonstrated an interest and/or has purchased”) (0039):
and generate the message for the marketing entity so that the message includes an identifier of the product and the user information (i.e. RFID tags attached to products itself is an and “targeted marketing and/or advertising campaigns could use a variety of channels for delivering highly targeted marketing messages, including reaching customers on their mobile devices 122 and/or on digital displays 140 located in targeting zones 110. Content displayed in those campaigns and could be related to specific products in which the customer has demonstrated an interest and/or has purchased”) (0020 and 0039).
Haugarth specifically doesn’t disclose, identify a marketing entity that is associated with the packaged product, however Silverbrook  discloses, identify a marketing entity that is associated with the product (“FIG. 105 shows a shopping trolley or cart 6100 fitted with one or two scanning devices 6101, which operate to sense product items 201 positioned in a sensing region 6102 corresponding to the opening of the shopping receptacle … as product items are inserted into the receptacle 6100, the scanning device(s) 6101 scan the product item and detect coded data tags provided thereon, allowing the item ID of the product item to be determined”) (0850-0851).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve  Haugarth, identify a marketing entity that is associated with the packaged product, as taught by Silverbrook for the purpose to allow individual product items to be uniquely identified and thereby tracked to facilitate the profiling of product usage, and improve the customer experience.

Claims 6 and 17, Haugarth specifically doesn’t disclose, marketing communication comprises a video that is associated with the packaged product, however Silverbrook discloses, wherein the marketing communication comprises a video that is associated with the packaged product (“the delivered message and the embedded advertising may include images, graphics, audio, video and Web page content”) (0801).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, marketing communication comprises a video that is associated with the packaged product, as taught by Silverbrook for the purpose to allow individual product items to be uniquely identified and thereby tracked to facilitate the profiling of product usage, and improve the customer experience.

Claims 4 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”) in view of US Pub. 20150317698 (“Kalyvas”).
Claims 4 and 15, Haugarth discloses, wherein the instructions to generate the message that corresponds to the extracted information comprise instructions to: identify a social media application that is installed in the mobile electronic device (“Information stored in customer databases 178 includes all available information related to individual customers, including a unique client ID, online account ID, mobile account ID, name, gender, age, mobile device type, mobile phone number, email address, social media accounts, purchase history, marketing segment info, etc. Data storage 170 also includes CRM engines 176 which include program code executable by processor(s) 164 to provide an interface for an organization, or their 3.sup.rd party partners, to view, manipulate, correlate and take action on data and devices connected in the data processing environment” and “the customer sets up and configures the software on their mobile device 122 by installing a mobile application (app), which registers corresponding unique mobile account IDs on the mobile device 122 and in the customer database”) (0031 and 0036).
Haugarth specifically doesn’t disclose, generate the message as an instruction that will cause the social media application to post a communication to a social media account that is associated with the user, however Kalyvas discloses, and generate the message as an instruction that will cause the social media application to post a communication to a social media account that is associated with the user, wherein the posted communication includes an identifier of the packaged product (“Post to one or more social networks may be accomplished with the use of the Application Program Interface (“API”) of each respective social network” and “platform server comprising a database containing data relating to a social network account associated with and 0005, 0046-0048).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, generate the message as an instruction that will cause the social media application to post a communication to a social media account that is associated with the user, as taught by Kalyvas for the purpose to communicate to user’s connection to increase sales.

Claims 8-9, 11 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”) in view of US Pub. 20080289235 (“Free”).
Claim 8, Haugarth specifically doesn’t disclose, receptacle with display and message comprises a media file that is playable on the display upon receipt, however Free discloses, wherein: the product package further comprises a processor, a display, and a computer-readable memory (“computer-readable medium accessible by processor 320. A computer-readable medium may include one or more memory devices and/or carrier waves”) (0027); 
the computer-readable memory of the product package comprises programming instructions that are configured to receive, in response to the sent message, a marketing communication that comprises a media file (“Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0036, 0012);
and cause the processor and display of the product package to play the media file on the display upon receipt (“Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0036).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, receptacle with display and message comprises a media file that is playable on the display upon receipt, as taught by Free for the purpose to determine whether that individual has received a gift or is eligible for a promotion, and send a query to the individual as to whether the individual will accept the gift or promotion, such as a free beverage or a beverage at a reduced price.

Claim 9, Haugarth specifically doesn’t disclose, receptacle with display and message comprises a media file that is playable on the display upon receipt, however Free discloses, wherein: the product package further comprises a processor, a display, and a computer-readable memory ((0027); 
the message comprises a media file that is playable by the processor and the display of the product package (“Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0036);
and the computer-readable memory of the product package comprises programming instructions that are configured to cause the processor and display of the product package to play the media file on the display upon receipt of the message from the mobile electronic device (“receptacles may be used as containers for trash, cigarette butts and other items. The receptacles may also be used to display advertisements” and “Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0012 and 0036).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, receptacle with display and message comprises a media file that is playable on the display upon receipt, as taught by Free for the purpose to determine whether that individual has received a gift or is eligible for a promotion, and send a query to the individual as to whether the individual will accept the gift or promotion, such as a free beverage or a beverage at a reduced price.

Claims 11 and 18, Haugarth specifically doesn’t disclose, receptacle with display and message comprises a media file that is playable on the display upon receipt, however Free further comprising a receptacle comprising a display, and wherein: the message comprises a media file that is playable by the display of the receptacle (“Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0036),
and display is configured to play the media file upon receipt of the message from the mobile electronic device (“receptacles may be used as containers for trash, cigarette butts and other items. The receptacles may also be used to display advertisements” and “Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0012 and 0036).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, receptacle with display and message comprises a media file that is playable on the display upon receipt, as taught by Free for the purpose to determine whether that individual has received a gift or is eligible for a promotion, and send a query to the individual as to whether the individual will accept the gift or promotion, such as a free beverage or a beverage at a reduced price.

Claims 10 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”) in further view of US Pub. 20130097002 (“Dishneau”).
Claims 10 and 19, Haugarth specifically doesn’t disclose, identify an initial time at which the signal is detected to calculate a future time at which to present a future purchase reminder for the packaged product to the user, however Dishneau discloses, further comprising additional instructions that are configured to cause the processor of the mobile electronic device to: identify an initial time (i.e. Examiner interprets identify signal relates to user time of purchases in past) (“Purchase history 214 can be a collection of purchases, including each product purchased, when and at what price each product is purchased, from what store, and what other products are purchased at a same time (e.g., from the same store on the same day). This collection in the purchase history 214 can be aggregated and organized, though this is not required. In some cases purchase history 214 includes a table for each product indicating this information for easy use and analysis”) (0021, 0030-00031) at which the signal is detected (“Mobile computing device 102, remote device 104, and third-party devices 106 interact through communication network 108, which may be the Internet, a local-area network, a wide-area network, a wireless network, a USB hub, a computer bus, another mobile communications network, or a combination of these”) (0017);
use the initial time to calculate a future time at which to present a future purchase reminder for the packaged product to the user (“Discount offers may be tailored to the appropriate time, either indicating the time at which they should be presented, or notification manager 210 may instead determine when best to notify the consumer. In either case, discount offers may include an expiration date, in which case notification manager 210 displays the discount offers prior to expiration. Discount offers may also include a notification date and time, in which case notification manager 210 notifies the user at the notification date and time”) (0042-0043, 0051);
and at the future time, cause a display of the mobile electronic device to present the future purchase reminder to the user (“notification manager 210 provides a notification indicating that movie tickets may be needed or desired when it has been about a month since John last purchased movie tickets. Furthermore, notification manager 210 may also provide this product's purchase pattern 216 to third parties, receive discount offers, and provides one or more of those offers with the notification”) (0051, 0049-0050).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, identify an initial time at which the signal is detected to calculate a future time at which to present a future purchase reminder for the packaged product to the user, as taught by Dishneau for the purpose to determine a purchase pattern for a product based on a user's purchase history, provide this purchase pattern to potential sellers, receive discount offers for the product from those sellers, and notify the user of these offers through his or her mobile device.




Response to Arguments
With regards to § 103 rejections:
Applicant's arguments, see pages 9-11, filed January 19th, 2021 with respect to the rejection(s) of claims 1-19 have been fully considered but are moot in view of the new ground(s) of rejection.
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 20130304553 (“Hertel”); US Pub. 20130059534 (“Sobalvarro”); US Pub. 20160071115 (“Oh”); US Pub. 20150095168 (“Zises”); US Pat. 7775430 (“Lin”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GAUTAM UBALE/Primary Examiner, Art Unit 3682